Citation Nr: 0636731	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  99-06 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back condition.

2.  Entitlement to an effective date earlier than March 5, 
1987 for the grant of service connection for hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

4.  Entitlement to an initial evaluation in excess of 50 
percent for Pes Planus (foot disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to October 
1953, and from December 1954 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 1996, the RO granted service connection 
for hearing loss, evaluated as noncompensable effective March 
5, 1987 and 20 percent disabling effective September 26, 
1990.  In May 1996, the RO also found that no new and 
material evidence had been received to reopen a previously 
denied claim of entitlement to service connection for a back 
condition.  The veteran filed a timely appeal of these 
determinations to the Board.

In December 1996, the evaluation for the veteran's service-
connected hearing loss was increased to 60 percent disabling 
effective November 27, 1995.  

In August 1999, the RO granted service connection for 
tinnitus and evaluated the condition as noncompensable 
effective November 27, 1996.  In this decision, the RO also 
denied an earlier effective date for the veteran's service-
connected hearing loss and again declined to reopen the 
veteran's back claim.  In September 1999, the veteran 
submitted a notice of disagreement regarding the evaluation 
of the veteran's service-connected tinnitus.  In October 
2000, the RO increased the evaluation of the veteran's 
tinnitus to 10 percent disabling.  In the same decision, the 
RO also increased the evaluation of the veteran's service-
connected hearing loss to 90 percent disabling, effective 
July 19, 2000.

In November 1999, the RO granted service connection for Pes 
Planus and evaluated the condition as 30 percent disabling 
effective August 15, 1997.   In May 2000, the veteran filed a 
notice of disagreement regarding this evaluation.  In June 
2000, the evaluation of the veteran's foot disability was 
increased to 50 percent disabling effective August 15, 1997.  

Because the veteran disagreed with the initial ratings 
assigned for his tinnitus and foot disability, the Board has 
identified these claims as listed on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The issues of entitlement to service connection for a back 
condition, and entitlement to higher initial evaluations for 
his service-connected tinnitus and foot disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an October 1990 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back condition; the next month, the RO notified the veteran 
of that decision and his appellate rights; the veteran file a 
timely notice of disagreement regarding the claim and the RO 
issued a statement of the case in March 1991; the veteran did 
not file a substantive appeal with respect to the claim and 
the decision became final.

2.  Evidence added to the record since October 1990 regarding 
the veteran's back claim is new, in that it is not cumulative 
and was not previously considered by decisionmakers, and 
material, because it bears directly and substantially on the 
issue on appeal, and is so significant that it must be 
considered in order to fairly decide the merits of the case. 

3.  The veteran's original claim seeking service connection 
for hearing loss, among other claims, was received at the RO 
on July 26, 1956.

4.  The RO scheduled the veteran for an orthopedic and skin 
VA examination in August 1956 and deferred action pending 
examination results; no hearing loss examination was 
scheduled.  The veteran failed to appear for the scheduled VA 
examination.  In October 1956, the RO denied service 
connection for the veteran's claims without specifically 
identifying the claims denied; the RO stated that the basis 
for the denial was the veteran's failure to report for the 
scheduled examination.

5.  The veteran filed a claim to reopen his previously denied 
claim of entitlement to service connection for hearing loss 
on March 5, 1987.

6.  In a May 1996 decision, the RO granted service connection 
for hearing loss, finding that previous RO decisions in June 
1987 and May 1991 had been clearly erroneous in failing to 
reopen the claim and grant service connection for hearing 
loss; the veteran's hearing loss was evaluated as 
noncompensable effective March 5, 1987, 20 percent disabling 
effective September 26, 1990, 60 percent disabling effective 
November 27, 1995, and 90 percent disabling effective July 
19, 2000.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the October 1990 
rating decision is new and material; thus, the claim of 
entitlement to service connection for a back condition is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2006).

2.  An effective date of July 26, 1956, for the award of 
service connection for hearing loss is warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155(a), 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation.  38 U.S.C. § 5103(a); 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  See also, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Given the favorable actions 
taken below, however, the Board finds that no discussion of 
the VCAA at this point is required.

II.  New and material evidence.

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO before 
August 2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
veteran filed his claim, new and material evidence meant 
evidence not previously submitted to agency decision makers, 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled was so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1996).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the October 
1990 rating decision that denied service connection for a 
back condition includes VA medical records, a VA examination 
dated in January 1997, the veteran's testimony before the RO 
in April 1999, and statements and written argument submitted 
by or on behalf of the veteran.

Of particular significance are the VA medical records and the 
January 1997 VA examination report that found that the 
veteran suffers from an old L3 compression fracture and 
degenerative joint disease of the lumbosacral spine.  The 
veteran's medical records also contain complaints of pain in 
his legs and back, and the record indicates that the 
veteran's service-connected foot disability may affect his 
legs and back.  The veteran also testified in April 1999 that 
this service-connected foot disability adversely affects his 
back, and that he has received treatment for his back since 
service.  This evidence bears directly and substantially upon 
the specific matter under consideration.  This evidence is 
also neither cumulative nor redundant and, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection.  Having determined that new and material evidence 
has been added to the record, the veteran's claim of service 
connection for a back condition is reopened.

III.  Earlier effective date for hearing loss. 

In this case, the record shows that the veteran's original 
claim of entitlement to service connection for hearing loss, 
among other claims, was received at the RO on July 26, 1956.  
The RO scheduled the veteran for an orthopedic and skin VA 
examination in August 1956 and deferred action pending 
examination results.  No hearing loss examination was 
scheduled.  The veteran failed to appear for the scheduled VA 
examination and, in October 1956, the RO denied service 
connection for the veteran's claims without specifically 
identifying the claims denied.  The RO stated that the basis 
for the denial was the veteran's failure to report for the 
scheduled examination.

On March 5, 1987, the veteran again filed a claim of 
entitlement to service connection for hearing loss.  The RO 
denied this claim on the merits in June 1987.  The veteran 
filed another claim for hearing loss, which was denied in May 
1991 on the basis that no new and material evidence had been 
presented to reopen the claim.  

The veteran once again filed a claim of entitlement to 
service connection for hearing loss.  This time, the RO in 
May 1996 granted the claim and made the effective date 
retroactive to March 5, 1987, finding that the 1987 and 1991 
rating decisions had been clearly erroneous, and that service 
connection should have been granted in the prior decisions.  

Generally, the effective date for the grant of service 
connection based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

As noted above, the veteran first asserted a claim of 
entitlement to service connection for hearing loss on July 
26, 1956.  The veteran's effective date of separation from 
the service was July 14, 1956.  

The RO granted an effective date of March 5, 1987, the date 
that the veteran filed again for service connection after the 
initial claim in 1956.  This was based on a finding that the 
final October 1956 RO decision properly adjudicated the 
veteran's hearing loss claim.  38 C.F.R. § 3.400 (q)(ii).  

In this case, however, the Board finds that the record is 
unclear regarding whether the RO in 1956 properly adjudicated 
the veteran's hearing loss claim at that time.  In this 
regard, the Board notes that the veteran was never scheduled 
for a hearing loss examination in 1956.  The October 1956 
determination letter denying the veteran's claims did not 
specifically identify the claims denied, but did indicate 
that the basis of the denial was the veteran's failure to 
report for the a scheduled VA examination.  It is likely 
therefore that the RO denied, in its October 1956 letter, 
only those claims for which an examination was scheduled, in 
this case the orthopedic and skin claims, but not the hearing 
loss claim.  Giving the benefit of the doubt to the veteran, 
therefore, the Board finds that the veteran's July 1956 claim 
for hearing loss was not properly adjudicated at that time, 
and remained open until it was subsequently granted by the 
RO.

Based on the foregoing, and resolving all doubt n the 
veteran's favor, the Board finds that the October 1956 
determination letter does not reflect that the veteran's 
hearing loss claim was adjudicated at that time.  Because the 
veteran's original claim of entitlement to service connection 
for hearing loss was filed on July 26, 1956, and because his 
1956 claim remained open and pending, the veteran is entitled 
to an effective date of July 14, 1956, the date following his 
discharge from the service.  Based on 38 U.S.C.A. § 5110, 
this is the earliest effective date for a grant of service 
connection for hearing loss that the law allows.   


ORDER

1.  As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for a 
back condition is reopened; the appeal is granted to this 
extent only.

2.  Subject to the controlling laws and regulations governing 
the disbursement of monetary benefits, an effective date of 
July 14, 1956 for the award of service connection for hearing 
loss is granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for a back condition, and for higher initial 
evaluations for his service-connected tinnitus and foot 
disability must be remanded for further action.  

First, the Board notes that in August 1999, the RO granted 
service connection for tinnitus and evaluated the condition 
as noncompensable effective November 27, 1996.  In September 
1999, the veteran submitted a notice of disagreement 
regarding the evaluation of his tinnitus, and in October 
2000, the RO increased the evaluation of the veteran's 
tinnitus to 10 percent disabling effective June 10, 1999.  In 
November 1999, the RO granted service connection for Pes 
Planus and evaluated the condition as 30 percent disabling 
effective August 15, 1997.   In May 2000, the veteran filed a 
notice of disagreement regarding this evaluation.  In June 
2000, the evaluation of the veteran's foot disability was 
increased to 50 percent disabling effective August 15, 1997.  

With respect to both his service-connected tinnitus and his 
service-connected foot disability, the veteran filed a timely 
notice of disagreement.  Subsequent to these filings, the RO 
increased the relevant evaluations.  The RO, however, has 
never issued to the veteran a statement of the case with 
respect to these issues.  Inasmuch as the RO has not 
furnished the veteran statements of the case that address 
these issues, a remand is warranted.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 
111 F.3d 1156 (Fed. Cir. 1997).

With respect to the veteran's back claim, the veteran's 
service medical records indicate that he was seen for 
complaints of back pain in service.  The record also 
indicates that the veteran reported injuring his back in 
service in 1953 when he jumped off of a tank.  The veteran 
has also testified that his service-connected foot disability 
affects his back and legs.  Finally, the Board notes that the 
veteran was diagnosed with an old L3 compression fracture and 
degenerative joint disease of the lumbosacral spine in a 
January 1997 VA examination.  The examiner, however, did not 
set forth an opinion regarding nexus to service.   

This issue must therefore be remanded for further 
development, to include affording the veteran a pertinent VA 
examination.  After determining the current nature, extent 
and etiology of any back condition found to be present, the 
examiner should offer an opinion as to the likelihood that 
any disability found to be present is related to or had its 
onset during service or is secondary to his service-connected 
foot disability.  Pursuant to the VCAA, such an examination 
is necessary to adjudicate this claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim of service connection for a back 
condition, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities in this case.  There is 
also no indication that proper VCAA notice has been afforded 
to the veteran regarding his claims for higher initial 
evaluations for tinnitus and his foot disability.  Upon 
remand therefore, the veteran should be given proper VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
including notice that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if the claim is granted, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should furnish the veteran a 
statement of the case regarding his 
tinnitus and foot claims, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect the 
issues, in accordance with 38 C.F.R. 
§ 19.30.

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of any back condition 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any back condition found to be present.  
If the examiner diagnoses the veteran as 
having a back disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's condition was caused by or had 
its onset during service, or if arthritis 
is diagnosed, within one year of service.  
The examiner should also indicate whether 
such condition is secondary to any 
service-connected disability.    

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


